DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 5-6, 8, 13-14, 18-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020 and confirmed in a phone call with Usha Munukutla-Parker on 01/29/2021, therefore the Restriction requirement is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 9-10, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180081031A1 (Yuan) in view of JP2005338341A (Negishi).
1, 9. Yuan discloses A coherent lidar system (Title, Abstract), comprising:
a light source configured to output a continuous wave (Fig. 1: chirped laser; ¶12);
a modulator configured to modulate a frequency of the continuous wave and provide a frequency modulated continuous wave (FMCW) signal (Fig. 1: 16; ¶2, 12);
…

while not explicitly disclosing, Yuan in view of Negishi teaches:
a ball lens (Negishi Fig. 1: ball lens 1; Abstract, ¶16) configured to obtain a receive beam resulting from a reflection of an output signal, obtained from the FMCW signal, by a target (Negishi Fig. 1; ¶16-21); and
a light conveyer configured to convey the receive beam obtained by the ball lens (Negishi Fig. 1: fiber optics 6a; ¶20-21).
With respect to claim 15: 
Yuan discloses A vehicle (¶2, 4, 10)
a vehicle controller configured to control the vehicle based on information obtained from the receive beam in the coherent lidar system (¶2, 4, 10).
It would have been obvious to one of ordinary skill in the art to modify Yuan by adding the ball lens and the light conveyer as taught by Negishi to obtain the light from the target because doing so would provide a wide field of view as taught by Negishi e.g. in ¶1-2. 

2, 10, 16. Yuan in view of Negishi teaches The system according to claim 1, wherein the light conveyer includes a bundle of optical fibers in a fiber taper bundle (Negishi Figs. 1-3; ¶20, 22, 27).
It would have been obvious to one of ordinary skill in the art to modify Yuan by using tapered optical fibers to convey the light because doing so may provide flexibility in directing the light and may reduce light loss as taught by Negishi in ¶14.

.

Claim(s) 3, 4, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20180081031A1 (Yuan) in view of JP2005338341A (Negishi) further in view of US20160161218A1 (Laine).
3, 11. While not explicitly disclosing, Yuan in view of Negishi further in view of Laine teaches The system according to claim 2, wherein the light conveyer further includes a collimator such that the ball lens is at one end of the fiber taper bundle and the collimator is at an opposite end of the fiber taper bundle (Laine Fig. 3; ¶20 “a lens system, can be used to focus light beams 75 on the ends of the optical fibers in the bundle 65”).
It would have been obvious to one of ordinary skill in the art to modify Yuan in view of Negishi to include a collimator after the fiber bundle as taught by Laine because doing so is combining known prior art elements of fiber optics bundle and a collimator according to the known method of using a collimator lens to further focus and control light beams which yields the predictable results of focusing the beam on the steering element, and doing so would provide further flexibility in routing the optical beam.

4, 12, 17. Yuan in view of Negishi further in view of Laine teaches The system according to claim 3, wherein the collimator is configured to direct the receive beam conveyed from the ball lens through the fiber taper bundle to the beam steering device (Laine Fig. 3; ¶20).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN105892048A teaches ball lens 1 and tapered fiber optics 3:

    PNG
    media_image1.png
    374
    567
    media_image1.png
    Greyscale

US20150207990A1 teaches using monocentric optical imaging. In one aspect, an optical imaging system includes an optical imaging module that collects light to form an image on an imaging surface, one or more imaging sensors each including an array of optical detectors located away from the imaging surface to receive light representing the image initially formed on the imaging surface and to convert the received light into detector signals.

    PNG
    media_image2.png
    462
    433
    media_image2.png
    Greyscale

US20200182978A1 teaches a light detection and ranging (“LIDAR”) system includes a coherent light source that generates a frequency modulated optical signal comprising a series of optical chirps. A scanning assembly transmits the series of optical chirps in a scan pattern across a scanning region, and receives a plurality of reflected optical chirps corresponding to the transmitted optical chirps that have reflected off one or more objects located within the scanning region.

    PNG
    media_image3.png
    469
    685
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    389
    660
    media_image4.png
    Greyscale


Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            


	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645